DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant's election with traverse of species I (Figs. 1, 4-9 and 12-14) in the reply filed on March 15th, 2022 is acknowledged. The traversal is on the ground(s) that “The Requirement states that there is a burden to search both species because "[t]he majority of the field of search of species I includes areas covering planetary transmissions classified in F16H2200/2097. The majority of the field of search for species II covers planetary differentials classified in F16H2048/368" (emphasis added). In other words, the Requirement acknowledges the prior art being searched is not exclusively in the noted classifications and that other areas of search will be required for both species”. This is not found persuasive because the Examiner’s admission that a majority of the field of search in F16H2200/2097 does not suggest that an overlapping search within F16H2048/368 is required. See Examiner’s search notes and strategy provided to Applicant in this Office Action. Examiner maintains that species I (Figs. 1, 4-9 and 12-14) and species II (Figs. 15, 18-21 and 24-26) are independent or distinct because as disclosed, the different species have mutually exclusive characteristics for each identified species. In particular, species I contains a planetary transmission having a rotationally fixed third gear and species II contains a planetary differential comprising a rotatable third gear. In addition, these species are not obvious variants of each other based on the current record. There is a search and/or examination burden for the patentably distinct species because the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). The majority of the field of search of species I includes areas covering planetary transmissions classified in F16H2200/2097. The majority of the field of search for species II covers planetary differentials classified in F16H2048/368.
The requirement is still deemed proper and is therefore made FINAL.
Claim(s) 9-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on March 15th, 2022.

Status of Claims
This is the first Office Action on the merits for application no. 17/326,601 filed on May 21st, 2021. Claims 1-19 are pending.

Priority
Examiner acknowledges the Applicant’s claim to priority of application JP 2020-112426 filed on June 30th, 2020. A certified copy was received on July 5th, 2021. The Miscellaneous Communication to Applicant mailed June 8th, 2021 is believed to have been entered by mistake as the Inventor’s Oath/Declaration filed June 7th, 2021 appears to be in compliance with 37 CFR 1.63. As of May 5th, 2022, the Office of Data Management, Application Assistance Unit, is actively working to correct this mistake. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 21st, 2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement was considered by the Examiner.

Specification
	The abstract of the disclosure is objected to because it exceeds 150 words in length. Correction is required. See MPEP § 608.01(b).

Examiner Note
	Examiner would welcome an interview to clarify any of the various objections/rejections seen below in order to expediate prosecution of the instant application.

Claim Objections
	Regarding Claim 3 (last clause), please change the recitation of “the input torque delivered to the second gear is further delivered to an external rotary member through the counter rotating shaft” to - - the input torque delivered to the second gear is further delivered to [[an]] a second external rotary member through the counter rotating shaft - - to distinguish from the “external rotary member” recited in claim 2 (last clause).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Braun (US 3,596,538).

Regarding Claim 1, Braun teaches a complex planetary gear unit (see Fig. 6), comprising: 
a first gear (“stationary ring gear” 72) that is arranged on a predetermined rotational axis (through “driven shaft” 76 and “motor shaft” 82); 
a second gear (“rotating ring gear” 70) that is arranged on the predetermined rotational axis while being allowed to rotate relatively to the first gear (72); 
a third gear (“rotating ring gear” 74) that is arranged on the predetermined rotational axis while being allowed to rotate relatively to the first gear (72) and the second gear (70); 
a first planetary gear (“large pitch diameter” 94) that is meshed with the first gear (72) to revolve around the predetermined rotational axis; 
a second planetary gear (“smaller pitch diameter” 96) that is meshed with the second gear (70) to revolve around the predetermined rotational axis; 
a third planetary gear (“large pitch diameter” 100) that is meshed with the second gear (70) to revolve around the predetermined rotational axis; 
a fourth planetary gear (“smaller pitch diameter” 102) that is meshed with the third gear (74) to revolve around the predetermined rotational axis; and 
a carrier (“hub” 87) that is arranged on the predetermined rotational axis to support the planetary gears (94, 96, 100, 102) in a rotatable manner, 
wherein the first planetary gear (94) and the second planetary gear (96) are formed integrally with each other around a common rotational axis to integrally rotate and revolve around the predetermined rotational axis (see Fig. 6), 
the third planetary gear (100) and the fourth planetary gear (102) are formed integrally with each other around another common rotational axis to 123integrally rotate and revolve around the predetermined rotational axis (see Fig. 6), 
a gear ratio between the first planetary gear (94) and the first gear (72) and a gear ratio between the second planetary gear (96) and the second gear (70) are set to different ratios (col. 2, line 1 - “In a preferred embodiment, the drive gear system comprises an axially aligned motor shaft drive gear, and a planetary gear formed with two, coaxial, integral pitch diameters. The portion of the planetary gear having the larger pitch diameter planetates about the stationary ring gear while being driven by the drive gear. Simultaneously, the portion of the planetary gear having the smaller pitch diameter engages and rotates the rotatable ring gear. In this embodiment, the rotatable ring gear has a smaller pitch diameter and fewer gear teeth than the stationary gear. Speed reduction is accomplished by the planetary drive gear system in addition to the difference in pitch diameters and resultant number of teeth of the ring gears”), 
a gear ratio between the third planetary gear (100) and the second gear (70) and a gear ratio between the fourth planetary gear (102) and the third gear (74) are set to different ratios (see col. 2, line 1 and Fig. 6), and 
rotational speeds of the second gear (70) and the third gear (74) are reduced with respect to a rotational speed of the carrier (87; see col. 2, line 1 and Fig. 6).  

Regarding Claim 2, Braun teaches the complex planetary gear unit as claimed in claim 1, 
wherein the first gear (Fig. 6, 72) is fixed and not allowed to rotate (see Fig. 6), 
the complex planetary gear unit further comprises an output shaft (drum portion of 76) that rotates integrally with the third gear (74), 
an input torque (via 82) applied to the carrier (87) from an external source (not shown) is delivered to the second gear (70) while being multiplied (col. 4, line 23 - “In operation, upon motor shaft 82 being rotated by a motor (not shown), drive gear 86 rotates which in turn planetates planetary gear 92 about stationary ring gear 70 causing spider 84 to rotate about its axis. As planetary gear 92 planetates, its smaller pitch diameter portion 96 rotates second rotatable ring gear 70. Also, since spider 84 carries planetary gear 98 and since the larger pitch diameter portion 100 of this gear engages second rotatable ring gear 70, first rotatable ring gear 74 is also rotated by its engagement with the smaller pitch diameter 102 of planetary gear 98. Axiomatically, rotation of first ring gear 74 rotates drive shaft 76”), 
the input torque (82) delivered to the second gear (70) is further delivered to the third gear (74) while being further multiplied (see col. 4, line 23), and 
the input torque (82) delivered to the third gear (74) is further delivered to an external rotary member (shaft portion of 76) through the output shaft (drum portion of 76).  

Regarding Claim 6, Braun teaches the complex planetary gear unit as claimed in claim 2, 
wherein the first gear (Fig. 6, 72) includes a first ring gear (72) meshing with the first planetary gear (94), 
the second gear (70) includes a second ring gear (70) meshing with the second planetary gear (96) and the third planetary gear (100), and 
the third gear (74) includes a third ring gear (74) meshing with the fourth planetary gear (102).

Regarding Claim 8, Braun teaches the complex planetary gear unit as claimed in claim 6, further comprising: 
an input sun gear (“drive gear” 86) that is arranged on the predetermined rotational axis while being meshed with the first planetary gear (94), 
wherein the input torque (82) is applied to the carrier (87) through the input sun gear (86; col. 4, line 10 - “Freely rotatable on a motor shaft 82 is a spider 84 and splined to shaft 82 is a drive gear 86”).

Allowable Subject Matter
Claims 3-5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for allowance, if applicable, will be the subject of a separate communication to the Applicant or patent owner, pursuant to 37 CFR § 1.104 and MPEP § 1302.14.
As allowable subject matter has been indicated, Applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. The prior art of Hrubec (US 2021/0270189), Sevagen (US 10,161,481) and Dzafic (US 10,480,631) listed in the attached "Notice of References Cited" disclose similar complex planetary gear units comprising first, second and third gears related to various aspects of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James J. Taylor II whose telephone number is (571)272-4074. The examiner can normally be reached M-F, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        
JAMES J. TAYLOR II
Examiner
Art Unit 3659



/J.J.T./Examiner, Art Unit 3659